Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on an application 62/420838 filed in the U.S. on November 11, 2016.    

DETAILED ACTION
Claims 1, 37, 40 – 59 are pending in the application.
Claims 1 and 54 are independent. 
Claims 58 and 59 are new.
Claims 2 – 36, 38, and 39 are cancelled. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 37, 40 – 43, 46, 47, 49, 50 52, and 54 – 56 are rejected under 35 U.S.C. 103 as being unpatentable over Ribbich et al. (U.S. PG Pub. No. 20160327921), herein "Ribbich" in view of Gwaltney (U.S. Patent No. 8,378,808), herein "Gwaltney" in further view of Watters et al. (U.S. PG Pub.  No. 20020154029), herein “Watters” in further view of Kang et al. (US PG Pub. No. 20170364051), herein “Kang.” 


Regarding claim 1,
Ribbich teaches a site monitoring system (Par. 0005: “One implementation of the present disclosure is a home control system. The home control system includes a thermostat configured to measure environmental conditions in a first room of a building and control heating, ventilation, and air condition (HVAC) equipment within the building. The thermostat includes a central control hub configured to communicate with a plurality of remote sensor units via a data communications interface. The thermostat further includes a processing circuit configured to monitor and control non-HVAC equipment within the building.” Par. 0038: “Another implementation of the present disclosure is a multi-function user control device for monitoring and controlling building equipment. The user control device includes a processing circuit configured to monitor and control the building equipment, a data communications interface coupled to the processing circuit, and a sensors configured to send measurements to the processing circuit via the data communications interface.”) 
comprising: a base unit (user control device 100, Figures 1 – 7A) configured to be mounted to a structure of a monitored site; (Par. 0099: “…user control device 100 is mounted on a wall…”) 
at least one sensor embedded (Par. 0050: “FIG. 7D is a planar, top view of the sensor unit assembly of FIG. 7C in an assembled state and embedded within a wall, according to some embodiments.”) in a portion of a structure of the monitored site…configured to monitor at least one monitored site condition; (Par. 0087: “user control device and home control system are shown, according to various exemplary embodiments. The user control device may be implemented as a smart hub and may be connected to any of a variety of sensors, controllable systems, and devices to form a home control system.”)  and
a controller (processing circuit 3030, Figure 8) disposed within the base unit, (Par. 0131: “Still referring to FIG. 8, user control device 100 is shown to include a data communications interface 3060 and a processing circuit 3030.”)  the controller configured to receive sensor information regarding the at least one monitored site condition from the at least one sensor (Par. 0017: “Some embodiments of the home control method also include receiving, at the thermostat, information associated with measured environmental conditions from a second remote sensor unit in a third room of the building. The controlling both the HVAC equipment and the non-HVAC equipment includes controlling both the HVAC equipment and the non-HVAC equipment based on a combination of the information associated with the measured environmental conditions received from the first remote sensor unit and the information associated with the measured environmental conditions received from the second remote sensor unit.” Many other paragraphs teach this element such as paragraph 0019 – 0021, 0026 and others.)  
of the monitored site and including a region of the monitored site external to the portion of the structure in which the at least one sensor is embedded, (Par. 0050: “FIG. 7D is a planar, top view of the sensor unit assembly of FIG. 7C in an assembled state and embedded within a wall, according to some embodiments.” Examiner’s Note – Watters also teaches the embedded element in paragraph 0008 and 0045. Watters also teaches a region of the monitored site external to the portion of the structure in which the sensor is embedded. (Par. 0114) ) 
and to receive operation information from at least one monitored site management system; (Par. 0098: “The user control device 100 can further be communicatively coupled to one or more remote sensors, remote servers, or other information sources that may provide data for use by the user control device 100 to automate various systems or devices within a building.” See also “external data analytics in Par. 0162.  Examiner’s Note – Gwaltney, cited in the previous office action also teaches this element in Col. 8, lines 4 – 14: and Col. 7, lines 12 – 25.) 
Ribbich also teaches the amended portion (possible new matter element): to control an operating mode of an apparatus at the monitored site that affects or changes the at least one monitored site condition until the at least one monitored site condition meets or exceeds a threshold.  (Par. 0160: “Still referring to FIG. 9, home module 3036 is shown to include a diagnostics module 3122 and an analytics module 3124. Diagnostics module 3122 may be configured to use performance data from home equipment 3140 to perform various diagnostics. In some embodiments, diagnostics module 3122 tracks the performance of home equipment 3140 over time and detects when the performance crosses a predetermined threshold (e.g., energy efficiency below a threshold value, energy consumption above a threshold value, etc.). Diagnostics module 3122 may be configured to detect faults in home equipment 3140 and may diagnose the root causes of such faults.”  Par. 0177: “Referring now to FIGS. 13A-13B, a flow diagram 3500 and flowchart 3550 illustrating a control process which may be performed by home monitor 3116 are shown, according to some embodiments. User control device 100 may receive airflow 3502 (step 3552) and may measure a quality of airflow 3502 using an air quality sensor 3023 (step 3554). User control device 100 may generate air quality metrics based on the measured quality of airflow 3502 (step 3556). User control device 100 may display the air quality metrics 3504 via a user interface 3010 of user control device 100 (step 3558) and/or provide the air quality metrics 3506 to a remote system (step 3560). In some embodiments, user control device 100 uses the air quality metrics to generate a control signal 3508 for building equipment 3512 (step 3562). For example, if the air quality metrics indicate that the airflow 3502 has a low oxygen content (e.g., below a predetermined threshold) or a high carbon dioxide content (e.g., above a predetermined threshold), user control device 100 may generate a control signal 3508 which increases the volume of fresh airflow to the building space.”) 
Ribbich may implicitly teach that the controller is configured to provide control instructions to a monitored site management system in paragraphs 0209 and 0210 with the automated measurement and validation layer 4812. However, Gwaltney explicitly teaches that the controller configured to process the sensor information and the operation information against predetermined monitored site parameters and to provide control instructions to the at least one monitored site management system to control an operating mode1 of an apparatus at the monitored site.  (Col. 12, lines 6 – 14: “An exemplary intercom-enabled security system 10 includes a central controller 10 that communicates with a number of sensors via a wired or wireless path. For example, the central controller 11 may receive signals from motion sensors 25 that detect when a person enters a room. Signals received from fire sensors 30 indicate that a fire has been detected. Signals received from carbon monoxide sensors 35 indicate that a dangerous level of carbon monoxide has been detected.” Col. 13, lines 21 – 32: “A memory resource used for storing software or other instructions that are executed by the central controller 10 to achieve the functionality described herein may be considered a program storage device. A dedicated chip such as an ASIC may also be used. Generally, each wireless component of the security system must be "learned" by the central controller 10. In the learning process, data is stored in the non-volatile memory 604 that identifies the characteristics of each sensor, including the sensor type, serial number or other code or identifier, and what type of action to take based on signals received from each sensor.”  Col. 19, line 29 – Col. 20, line 14 (Claim 10): “An dual intercom-camera-interfaced security system for notifying multiple persons of an emergency event, said dual intercom-camera-interfaced security system comprising: a plurality of sensors for detecting the emergency event within a building structure, said sensors being positioned in unique portions of the building structure and transmitting real-time emergency signals corresponding to a detected type of the emergency event; a plurality of remotely located intercom panels positioned in alternate areas of the building structure and being in communication with said sensors; a remotely located central monitoring station in communication with said intercom panels; a central controller mounted on an interior of a building structure, said central controller including means for transmitting said real-time emergency signals to each of said intercom panels during the emergency event, and means for simultaneously transmitting said real-time emergency signals to said central monitoring station to thereby allow said central monitoring station to verify the emergency event directly with said intercom panels; a user interface electrically mated directly to said processor, said user interface transmitting a command signal to said processor based upon a user input; and an interactive panoramic camera communication system being operatively responsive to said real-time emergency signals and including a plurality of panoramic cameras located within said building structure, an interactive camera service provider communications network, and a plurality of authorized peripheral electronic devices ( APEDs) located exterior of said building structure; wherein said interactive camera service provider communications network independently and communicatively couples each of said panoramic cameras in real-time to each of said APEDs such that the emergency event is independently transmitted and directly viewed in real-time at said APEDs; wherein said interactive camera service provider communications network is independently operable from said real-time emergency signal transmitting means and said real-time emergency signal simultaneous transmitting means, respectively; wherein the emergency event is independently viewed at said APEDs while said real-time emergency signals are transmitted to said central monitoring station such that said APEDs independently and visually learn the emergency event at least as early as said central monitoring station non-visually learns the emergency event.” Col. 8, lines 4 – 14: “Referring to FIGS. 1 and 2, the system further includes a mechanism 612 for simultaneously transmitting the real-time emergency signals to the central monitoring station 605 which is critical to thereby allow the central monitoring station 605 to verify the emergency event directly with the intercom panels 502 and a user interface 101 electrically mated directly to the processor 603. Such a user interface 101 transmits a command signal which is crucial to the processor 603 based upon a user input and ensures that all intercom panels 502 in the building alert inhabitants of the real-time emergency event.” See also Gwaltney Claim 1 and Col. 8, lines 32 – 53 and Col. 12, line 65 – Col. 13, line 6 and Col. 13, lines 15 – 36. Examiner’s Note – The central controller (10) contains a processor (603) and processes the sensor inputs together as a unit. Figure 1 shows the sensors (25, 30, and 35) input information to the central controller/processor.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the building monitoring system that uses a control device 100 and processing circuit where the control unit communicates with sensors and to control an operating mode of the building when below or above a threshold such as controlling the airflow as in Ribbich with providing control instructions to a monitored site management system as in Gwaltney in order to allow the central monitoring station to advantageously verify the emergency event directly. (Col. 3, lines 48 – 50) 
Gwaltney does not explicitly teach an embedded sensor (however Ribbich does teach this element as cited above).  Gwaltney and Ribbich do not teach that the sensors are embedded for the lifetime of the building or monitored site. However, 
Water does teach of the monitored site and including a region of the monitored site external to the portion of the structure in which the at least one sensor is embedded, (Par. 0114: “Specific sensors that may be used in some embodiments of this invention include sensors that detect or measure chemical or biochemical species, temperature sensors, electrochemical cells that measure the presence or level of an ion, pressure sensors, flow sensors, stress/strain sensors, accelerometers, dielectric sensors, conductivity sensors, shock sensors, vibration sensors, position sensors, sensors that detect thermal exposure, optical exposure, x-ray exposure, microwave exposure, pollutants, particle size, alignment, and the like.” Examiner’s Note – Ribbich may teach this element because it senses vibrations and carbon dioxide. (Par. 0104)
Watters also teaches a sensor permanently embedded in a portion of a structure of the monitored site after removal of the base unit from the monitored site (Par. 0045: “Exemplary structures that are monitored according to various embodiments of the present invention include roads, bridges, buildings, railroad tracks, aircraft, pipelines, tunnels, spacecraft, storage tanks, nuclear power plants, and theme-park rides. The buildings may include structures such as parking garages, office buildings, sea walls, etc.”  Par. 0008: “The sensor device comprises a sensor that measures a parameter indicative of the health of the structure. A sensor reading from the sensor indicates the level of a parameter being monitored or whether one or more particular physical or chemical events have occurred. For example, the device may include an electrochemical sensor that measures the level of a chemical species in the structure and an event may be the attainment of a particular concentration level of the chemical species. Using wireless techniques, the interrogator probes the sensor device to determine its identity and a current sensor reading or state. Often, the sensor device is embedded in the structure and transmission of a wireless signal occurs through a portion of the structure.” Par. 0009: “the present invention is applied to monitoring the health of roadways, bridges or portions thereof such as bridge decks. A device comprising a sensor is embedded in the concrete and measures local chloride concentration.” See also numerous paragraphs that teach an embedded sensors in the concrete when being constructed such as: 0003, 0011, 0014, 0018, 0044, 0047, 0050, 0053, 0054, 0063, 0064, 0067, 0099, 0105, 0106, 0128, 0138, 0156, 0178, 0181, and 0185.)  
Watters also teaches the sensor information including information about the at least one monitored site condition during the construction of the monitored site and during a time period of a life span of the monitored site (Col. 0156, line 13: “For sensors of the present invention embedded in concrete when the concrete is poured…”  Par. 0106: “The ability for devices of the present invention to operate without dedicated or internal power allows embedded sensor devices to sense and report data for extended periods up to, in some cases, the lifetime of a structure. For example, passive sensor devices of the present invention are well-suited for long-term inspection applications such as inspection of chloride ingress into road structures. Bridge design life goals are about 75-100 years. Because sensor devices of the present invention do not use batteries or limited life power supplies, monitoring of bridges and extended longevity structures is indeed possible.” Par. 0053: “Wireless sensing devices of the present invention are well-suited for embedding within concrete to monitor the health of structures comprising concrete. In one embodiment, the devices monitor a parameter during curing of the concrete, such as temperature, pressure, or humidity. Concrete strength and lifetime performance are highly dependent on curing conditions. This is especially true for high-performance concrete. Knowledge of curing conditions enables construction personnel to estimate lifecycle cost, plan maintenance actions, and perform quality control on new construction. In a specific embodiment, a sensor device 50 embedded in concrete obtains local temperature measurements at periodic intervals during curing. When polled by an interrogator of the present invention, the devices respond with (or without) temperature data that they are configured to detect. Sensors disposed to detect humidity may monitor a hydration process of curing concrete. Low-cost wireless temperature sensors of the present invention may be widely distributed in a new construction, enabling a thorough evaluation of cure integrity. In some cases, these devices may include a small battery that provides DC power and may be polled by an RF interrogator periodically for 28 days after the pour. As a result of the measured data, construction personnel may verify cure integrity in a structure and identify spatially distribute regions that may require more careful inspection, or rework.” See also Par. 0117, and 0132.)
Watters also teaches one monitored site management system to take action against an apparatus that affects the at least one monitored site condition.  (Par. 0110: “The sensor device may also designed such that the state change is reversible. This is particularly useful for monitoring reversible and effective extraction of chloride ions from roadways and bridge decks. Remediation strategies are available to extract chloride out of bridge decks, such as electrochemical extraction. Thus, sensor devices described herein may allow a chloride sensor to be restored to an initial state from an over limit state, thereby indicating that a remediation treatment has been effective.” See also Par. 0186.)  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the building monitoring system that uses a control device 100 and processing circuit where the control unit communicates with sensors and to control an operating mode of the building when below or above a threshold such as controlling the airflow as in Ribbich with providing control instructions to a monitored site management system as in Gwaltney with sensors that are embedded in the structure or building or the concrete of the building and are able to provide sensing to an interrogator for a long term time range for the life of the structure where the sensors are permanently embedded in the structure such as the concrete; wherein the system uses a mobile interrogator to gather the data from the sensors as in Watters in order to provide suitable monitoring solutions for monitoring the health of a large structure where parts of the structure being sensed is inaccessible and where many sensors are needed to provide an accurate assessment of the structures integrity over the lifetime of the structure. (Par. 0003) 
Ribbich, Gwaltney, and Watters do not teach a plurality of autonomous base units that communicates with a plurality of sensors where a server receives information from the base units and performs analytics operation and then produces control instructions to the base unit.  However, Kang does teach a plurality of autonomous base units (claim 2: “…plurality of building energy management edge devices…”) plurality of sensors (sensors 400; Par. 0026: “The building energy management sensor 400 senses production or consumption of building energy. The building energy management sensor 400 may be, for example, a light sensor, a temperature sensor or a carbon monoxide sensor.” Examiner’s Note – See figure 1 that shows the plurality of the edge devices and sensors communicating with the server 100.)  the site monitoring system further comprising: a software platform running on a central server that receives the sensor information from the plurality of base units and performs an analytics operation to produce the control instructions which are output from the software platform to the base unit having the controller receiving the sensor information, which in tum controls the operating mode of the apparatus.  (Par. 0004: “The building energy management system is generally constituted with various sensors, server, sensor-server communication network and control equipment. The building energy management system allows the information on the sensors to be transferred to a central server for analysis and controls the energy use by controlling various devices based on the analyzed information.” Par. 0028: “Referring to FIG. 2 and FIG. 3, the building energy management analysis server 100 includes a sensor data collecting unit 110, an abnormal or emergency situation analyzing unit 120, a device controlling unit 130, an edge connection structure management unit 140, a level analysis and control structure determining unit 150, a control rules storage unit 160, an abnormal or emergency situation analysis algorithm storage unit 170 and an edge connection structure storage unit 180.”  Par. 0029: “The sensor data collecting unit 110 collects sensor data from the building energy management sensor 400 or receives the sensor data from the building energy management edge device 200 at a lower level. The sensor data collecting unit 110 may collect the sensor data in a streaming or polling form and provide the collected sensor data to the abnormal or emergency situation analyzing unit 120.” Par. 0030: “The abnormal or emergency situation analyzing unit 120 analyzes an abnormal or emergency situation using an abnormal or emergency situation analysis algorithm based on the sensor data. Here, the abnormal or emergency situation analysis algorithm may be selected from the abnormal or emergency situation analysis algorithm storage unit 170. The abnormal or emergency situation analyzing unit 120 performs the analysis algorithm for level analysis using the structure determined by the level analysis and control structure determining unit 150. According to this structure, a preprocessing result or a variance analysis result is received through communication with an edge abnormal or emergency situation analyzing unit 220 in the building energy management edge device 200 and utilized for final analysis, or an analysis result at the server is transferred to the edge abnormal or emergency situation analyzing unit 220 of the building energy management edge device 200 and utilized for edge analysis.” Par. 0031: “The device control unit 130 generates control data for controlling the building energy control device 300 according to control rules predetermined based on the analysis result. The device control unit 130 controls the building energy control device 300 using control rules stored in the control rules storage unit 160. The device control unit 130 generates the control data by applying the analysis result of the abnormal or emergency situation analyzing unit 120 and the sensor data collected by the sensor data collecting unit 110 to the control rules, and transfers the generated control data to the building energy control device 300.” Par. 0032: “With the determination of the level analysis and control structure determining unit 150, the edge connection structure management unit 140 sends an algorithm in building energy management abnormal or emergency situation algorithm to the building energy management edge device 200 and downloads the control rules in the control rules storage unit 160 to the building energy management edge device 200.”  Par. 0035: “The control rules storage unit 160 stores rules for controlling the building energy management control device. The control rules storage unit 160 provides building energy management control rules to the device controlling unit 130 or to the building energy management edge device 200.”  See also Par. 0022, 0023, 0036, 0042, and 0060. See also figures 1 – 3.  Examiner’s note – See also Allen in cited prior art of the conclusion section below. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the building monitoring system that uses a control device 100 and processing circuit where the control unit communicates with sensors and to control an operating mode of the building when below or above a threshold such as controlling the airflow as in Ribbich with providing control instructions to a monitored site management system as in Gwaltney with sensors that are embedded in the structure or building or the concrete of the building and are able to provide sensing to an interrogator for a long term time range for the life of the structure where the sensors are permanently embedded in the structure such as the concrete; wherein the system uses a mobile interrogator to gather the data from the sensors as in Watters with having multiple base units (edge devices) that gathers data from sensors and communicates the data to a server which analyzes the data; wherein the server sends control rules or algorithm to the building management edge devices as in Kang in order to optimized automated control of energy use where a server is able to provide real-time analysis of collected data and controls the various devices. (Par. 0003 and 0004)

Regarding claim 37,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 1 which claim 37 depends. Gwaltney also teaches a communication module coupled to the controller, the at least one sensor and the at least one monitored site management system for enabling communication of the sensor information and operation information between the at least one sensor and the at least one monitored site management system, respectively, and the controller.  (Col. 11, lines 53 – 67: “The steps further include providing a plurality of communication interface networks 22, 26 electrically mated directly to the processor 603. Each of the communication interface networks 22, 26 receives the real-time emergency signals. The steps further include establishing a first communications link between the communication interface networks 22, 26 and the central monitoring station 605 for transmitting the real-time emergency signals to the central monitoring station 605 such that the central monitoring station 605 receives continuous information regarding the emergency event and establishing a second communications link between the intercom routing interface 101 and the central monitoring station 605 such that the central-monitoring station 605 maintains direct communication with each of the intercom panels 502 during the emergency event.” See also column 12, lines 48 – 64.) 

Regarding claim 40,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 1 which claim 40 depends. Gwaltney also teaches that the monitored site comprises a building and the at least one monitored site management system includes at least one of a building management system (BMS), a building heating, ventilation and air conditioning (HVAC) system, a building security system or a building fire monitoring system. (Col. 12, lines 1 – 14: “FIG. 1 illustrates an overview of an exemplary intercom-enabled security system, according to the invention. Many buildings such as homes and small businesses today are equipped with security systems to secure the buildings, e.g., by deterring burglaries and detecting fires or noxious fumes such as carbon monoxide. An exemplary intercom-enabled security system 10 includes a central controller 10 that communicates with a number of sensors via a wired or wireless path. For example, the central controller 11 may receive signals from motion sensors 25 that detect when a person enters a room. Signals received from fire sensors 30 indicate that a fire has been detected. Signals received from carbon monoxide sensors 35 indicate that a dangerous level of carbon monoxide has been detected.” Examiner’s Note – Ribbich also teaches this element in Par. 0188.) 

Regarding claim 41,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 40 which claim 41 depends. Gwaltney also teaches that the at least one sensor comprise at least one of a water sensor, light sensor, RF sensor, CO2 sensor, CO sensor, oxygen sensor, H2S sensor, methane sensor, gyroscopic sensor, accelerometer, strain sensor, wind sensor, dust particulate sensor, smoke sensor, VOC sensor, IR sensor, PIR sensor, microphone, compass, or barometric pressure sensor. (Col. 12, lines 11 – 14: “Signals received from fire sensors 30 indicate that a fire has been detected. Signals received from carbon monoxide sensors 35 indicate that a dangerous level of carbon monoxide has been detected.” Col. 5, lines 33 – 36: “FIG. 1 is a schematic block diagram showing the interrelationship of selected major components of a dual intercom camera- interfaced smoke/fire alarm system, in accordance with the present invention…”) 

Regarding claim 42,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 40 which claim 42 depends. Gwaltney also teaches that the at least one monitored site condition includes at least one of temperature, moisture, humidity, VOCs, energy loss, motion, smoke, light, CO2 level, CO level, sound, barometric pressure, H2S level or methane level. (Col. 5, lines 33 – 36: “FIG. 1 is a schematic block diagram showing the interrelationship of selected major components of a dual intercom camera- interfaced smoke/fire alarm system, in accordance with the present invention…” Col. 5, lines 61 – 67: “The system of this invention is referred to generally in FIGS. 1-4 by the reference numeral 10 and is intended to protect a dual intercom-camera-interfaced smoke/fire detection system. It should be understood that the apparatus 10 may be used to protect many different types of buildings and should not be limited in use to protecting only those types of buildings described herein.”) 

Regarding claim 43,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 42 which claim 43 depends. Gwaltney also teaches that the controller is configured to provide operation instructions to the at least one monitored site management system based on received sensor information, to alter a current operation of the at least one monitored site management system to affect a change in the at least one monitored site condition. (Col. 6, lines 4 – 11: “This system 100 can be used in a corporate setting or in home use. When an alarm event (e.g., emergency event) is detected, a verbal message is transmitted to occupants within the building structure and/or a text message is transmitted to an authorized peripheral electronic device (APED) outside of the building structure-such as a home-owner's cellular telephone-stating the emergency event has been detected.” Col. 8, lines 45 – 54: “Such benefits overcome the prior art shortcomings of limiting the transmission of the alarm signal to only a central monitoring station without transmitting the alarm signal to a plurality of intercoms throughout the house so that all persons within the building structure will be notified of the alarm. For example, building structures that have large square footages or loud music (such as an office or bar) can benefit from the present invention by transmitting the alarm signal through the entire structure via intercom panels located in the basement, break room, restrooms, warehouse, etc.”) 

Regarding claim 46,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 1 which claim 46 depends. Gwaltney also teaches that the base unit is hard-wired to a power supply of the monitored site. (Col. 13, lines 34 – 36: “The power source provides power to the central controller 10 and typically includes a 35 battery backup to AC power.” See also Col. 14, lines 49 – 52.) 

Regarding claim 47,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 1 which claim 47 depends. Gwaltney also teaches that the base unit is hard-wired to at least one of the at least one sensors. (Col. 12, lines 6 – 11: “An exemplary intercom-enabled security system 10 includes a central controller 10 that communicates with a number of sensors via a wired or wireless path. For example, the central controller 11 may receive signals from motion sensors 25 that detect when a person enters a room. Signals received from fire sensors 30 indicate that a fire has been detected.”) 

Regarding claim 49,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 1 which claim 49 depends. Gwaltney also teaches that the at least one of the at least one sensor is disposed external to a structure of the base unit. (Col. 12, lines 6 – 14: “An exemplary intercom-enabled security system 10 includes a central controller 10 that communicates with a number of sensors via a wired or wireless path. For example, the central controller 11 may receive signals from motion sensors 25 that detect when a person enters a room. Signals received from fire sensors 30 indicate that a fire has been detected. Signals received from carbon monoxide sensors 35 indicate that a dangerous level of carbon monoxide has been detected.” Col. 12, line 65 – Col. 13, line 14: “To facilitate installation and avoid the need to install wiring in a home, wireless security system components may be employed. Some components only transmit or receive. For example, the motion sensors 25, fire sensors 30, and carbon monoxide sensors 35 typically only transmit back to the central controller 10 when they are tripped, while the transducer 20 only receives a signal from the central controller 10 when the central controller 10 detects an alarm condition based on a signal received from one of the sensors. The user interface may have both transmit and receive capabilities to communicate with the central controller 10. The wireless security system components may use radio frequency (RF) signals. The exemplary system may use signals at 345 MHz to provide a nominal indoor range of 200 feet and an outdoor range of up to one mile. Different manufacturers may use different proprietary schemes for communicating data. For example, different coding and modulation techniques may be used.”)

Regarding claim 50,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 40 which claim 50 depends. Gwaltney also teaches that the at least one monitored site condition includes at least one parameter associated with at least one industry standards body.  (Col. 6, line 60 – Col. 7, line 3: “In a non-limiting exemplary embodiment, controller 10 may be directly wired and/or otherwise communicatively coupled to a legacy conventional camera home security system ( e.g., interactive panoramic camera communication system 75) providing consumers with an option of eliminating a third party service provider such as an alarm company and/or other third party vendor that notifies local authorities of the emergency event. Of course, the APEDs 72 enable an authorized user to view each room and/or office space on a conventional home television and/or monitored through an available television channel.”) 

Regarding claim 52, 
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 1 which claim 52 depends. Watters also teaches that the at least one sensor is in a cavity of a wall of the structure of the monitored site (Par. 0178: “the embedded sensors are inserted in the side wall of the core hole at various depths and permit estimation of chloride ingress at these depths.” See also Par. 0045.)  Gwaltney teaches the portion of a base unit is mounted on an interior surface of the wall. (Col. 12, lines 25 – 28: “The central controller 10 is commonly provided as a wireless device to allow it to be permanently installed in the home without running wire, such as by affixing it to a wall…” Examiner’s Note – Gwaltney does not specifically say the inside of a wall; however, this may be a design choice of which is obvious in nature. See MPEP 2144.03(I).) 

Regarding claim 54, 
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 54 which parallel closely to those limitations of claim 1.  Gwaltney also teaches the portion of claim 54 wherein a base unit configured to be mounted to a structure of a monitored site; (Col. 12, lines 25 – 28: “The central controller 10 is commonly provided as a wireless device to allow it to be permanently installed in the home without running wire, such as by affixing it to a wall…”)

Regarding claim 55,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 54 which claim 55 depends. Gwaltney also teaches that the base unit is configured to be permanently mounted to the structure of the monitored site. (Col. 12, lines 25 – 28: “The central controller 10 is commonly provided as a wireless device to allow it to be permanently installed in the home without running wire, such as by affixing it to a wall…”)

Regarding claim 56,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 54 which claim 56 depends. Gwaltney also teaches that the base unit is configured to be mounted to the structure of the monitored site for the duration of a life span of the monitored site. (Col. 12, lines 25 – 28: “The central controller 10 is commonly provided as a wireless device to allow it to be permanently installed in the home without running wire, such as by affixing it to a wall…”) 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Ribbich in view of Gwaltney in further view of Watters in further view of Kang in further view of Breed et al. (US PG Pub. No. 20080065290), herein “Breed.” 

Regarding claim 44,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 40 which claim 44 depends. They do not teach receiving occupancy information and providing instructions based on the occupancy.  However, Breed does teach that the controller is further configured to receive occupant information from devices connected to a network of the monitored site and to provide operating instructions to the at least one monitored site management system based on the received occupant information.  (Par. 0903: “any sensor which determines the presence and health state of an occupant can also be integrated into the vehicle interior monitoring system in accordance with the invention. For example, a sensitive motion sensor can determine whether an occupant is breathing and a chemical sensor can determine the amount of carbon dioxide, or the concentration of carbon dioxide, in the air in the vehicle which can be correlated to the health state of the occupant(s). The motion sensor and chemical sensor can be designed to have a fixed operational field situated where the occupant's mouth is most likely to be located. In this manner, detection of carbon dioxide in the fixed operational field could be used as an indication of the presence of a human occupant in order to enable the determination of the number of occupants in the vehicle. In the alternative, the motion sensor and chemical sensor can be adjustable and adapted to adjust their operational field in conjunction with a determination by an occupant position and location sensor which would determine the location of specific parts of the occupant's body, e.g., his or her chest or mouth. Furthermore, an occupant position and location sensor can be used to determine the location of the occupant's eyes and determine whether the occupant is conscious, i.e., whether his or her eyes are open or closed or moving.” Par. 0906: “A processor 403 is coupled to the presence determining system 400, the health state determining system 401 and the location determining system 402. A communications unit 404 is coupled to the processor 403. The processor 403 and/or communications unit 404 can also be coupled to microphones 405 that can be distributed throughout the vehicle and include voice-processing circuitry to enable the occupant(s) to effect vocal control of the processor 403, communications unit 404 or any coupled component or oral communications via the communications unit 404. The processor 403 is also coupled to another vehicular system, component or subsystem 406 and can issue control commands to effect adjustment of the operating conditions of the system, component or subsystem. Such a system, component or subsystem can be the heating or air-conditioning system, the entertainment system, an occupant restraint device such as an airbag, a glare prevention system, etc. Also, a positioning system 407 could be coupled to the processor 403 and provides an indication of the absolute position of the vehicle, preferably using satellite-based positioning technology (e.g., a GPS receiver).” Par. 0938: “This would be useful for rental vehicles, for example, seats, mirrors, radio stations, HVAC can be automatically set for the PID owner. The same feature can apply to offices, homes, etc.” See also Par. 0903 – 0914. Examiner’s Note – Ribbich may also teach this element in Par. 0090 and 0122.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the building monitoring system that uses a control device 100 and processing circuit where the control unit communicates with sensors and to control an operating mode of the building when below or above a threshold such as controlling the airflow as in Ribbich with providing control instructions to a monitored site management system as in Gwaltney with sensors that are embedded in the structure or building or the concrete of the building and are able to provide sensing to an interrogator for a long term time range for the life of the structure where the sensors are permanently embedded in the structure such as the concrete; wherein the system uses a mobile interrogator to gather the data from the sensors as in Watters with having multiple base units (edge devices) that gathers data from sensors and communicates the data to a server which analyzes the data; wherein the server sends control rules or algorithm to the building management edge devices as in Kang with having an occupancy indication system for a car or building and control the operation of the vehicle or building depending on the sensed information as in Breed in order to control the vehicle or building for the comfort and convenience of its occupants. (Par. 0399)

Claims 45, 48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ribbich in view of Gwaltney in further view of Watters in further view of Kang in further view of Brown et al. (US PG Pub. No. 20160154290), herein “Brown.” 

Regarding claim 45,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 39 which claim 45 depends. They do not teach a mounting assembly for the controller or base unit.  However, Brown does teach that the base unit comprising one or more mounting assemblies disposed on one or more surfaces thereof and configured to enable the base unit to be permanently mounted to a surface of a structure of the monitored site, the one or more mounting assemblies including at least one of a mechanical attachment device or an adhesive attachment device. (Par. 0078: “the controller may be provided in a carrier (sometimes referred to as a casing or housing) that interfaces and/or mates with a dock positioned somewhere on the window assembly, for example in a socket or on a base. A dock may be mounted on or near the window assembly to provide a convenient configuration for attaching the carrier, which often houses some or all of the components of the controller. In certain implementations, the dock is a piece of plastic or other material that is sized and located to hold and/or lock the carrier at an appropriate location on or near the IGU. The dock serves as a positioning element for the carrier on the window, and may also facilitate an electrical connection between the carrier and bus bars of the electrochromic device. The dock may include the aforementioned chip or memory containing physical characteristics or other parameters of the EC window to which it is associated (such characteristics/parameters are typically programmed into the chip/memory at the factory in which the EC window is fabricated).” See also Par. 0108.  Par. 0059: “In some embodiments, the window controller is an "in situ" controller; that is, the controller is part of a window assembly, an IGU or a  laminate, and may not have to be matched with the EC window, and installed, in the field, e.g., the controller travels with the window as part of the assembly from the factory. The controller may be installed in the window frame of a window assembly, or be part of an IGU or laminate assembly, for example, mounted on or between panes of the IGU or on a pane of a laminate.” See figures 1 – 2E. Examiner’s Note – Ribbich may also teach this element in Par. 0035 and 0099.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the building monitoring system that uses a control device 100 and processing circuit where the control unit communicates with sensors and to control an operating mode of the building when below or above a threshold such as controlling the airflow as in Ribbich with providing control instructions to a monitored site management system as in Gwaltney with sensors that are embedded in the structure or building or the concrete of the building and are able to provide sensing to an interrogator for a long term time range for the life of the structure where the sensors are permanently embedded in the structure such as the concrete; wherein the system uses a mobile interrogator to gather the data from the sensors as in Watters with having multiple base units (edge devices) that gathers data from sensors and communicates the data to a server which analyzes the data; wherein the server sends control rules or algorithm to the building management edge devices as in Kang with having a base unit (controller) that has a mounting assembly and is permanent part of the building (window) as in Brown in order to mount the controller in a selected location. (Par. 0008)

Regarding claim 48,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 1 which claim 48 depends. They do not teach that the sensors are built into the controller.  However, Brown does teach that at least one of the at least one sensor is disposed within a structure of the base unit.   (Par. 0087: “The various controller components may be provided in the dock and/or in the carrier that interfaces with the dock. The carrier may be swappable/replaceable as desired. In one example, controller components that are specifically adapted to an associated IGU may be provided on the dock, while more generic controller components may be provided in/on the carrier. Examples of controller components that are adapted to an associated IGU include a chip, card, or board having a memory component that is programmed to include information specific to the associated IGU. By providing these specially adapted controller components directly on the dock, the risk of mismatching the component with a different IGU is minimized. By contrast, there is no such risk of mismatch with respect to the more generic controller components such as sensors (e.g., interior and exterior photosensors, interior and exterior temperature sensors, motion sensors, occupancy sensors, etc.), etc.”) 


Regarding claim 51,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 1 which claim 48 depends. They do not teach multiple controllers.  However, Brown does teach plurality of base units in communication with each other, each including a controller configured to receive sensor information regarding the at least one monitored site condition from the at least one sensor and to receive operation information from at least one monitored site management system and to process the sensor information and the operation information against predetermined monitored site parameters and to provide control instructions to the at least one monitored site management system to affect the at least one monitored site condition. (Par. 0204: “FIG. 4A depicts a distributed network, 400, of EC window controllers with conventional end or leaf controllers as compared to a distributed network, 420, with EC windows having onboard controllers. Such networks are typical in large commercial buildings that may include smart windows.” Par. 0205: “In network 400, a master controller controls a number of intermediate controllers, 405a and 405b. Each of the intermediate controllers in turn controls a number of end or leaf controllers, 410. Each of controllers 410 controls an EC window. Network 400 includes the long spans of lower DC voltage, for example a few volts, wiring and communication cables from each of leaf controllers 410 to each window 430. In comparison, by using onboard controllers as described herein, network 420 eliminates huge amounts of lower DC voltage wiring between each end controller and its respective window.” Examiner Note – Watters also does teach multiple interrogators in paragraph 0175.) 

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Ribbich in view of Gwaltney in view of Watters in further view of Kang in further view of O’Keeffe (US PG Pub. No. 20160088438).

Regarding claim 53,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 1 which claim 53 depends. They do not teach an alteration of an operation of the structure based on occupancy scheduling.  However, O’Keeffe does teach that the controller is configured to process software-based calendar information to alter an operation at the structure based on occupancy and scheduling information of the operation information from at least one monitored site management system. (Par. 0053: “Fixed wireless sensors 120 can have one or more sensors operable to sense an aspect of a person in the vicinity of the sensor. Examples include wireless home security sensors such as infrared motion detectors, magnetic proximity sensors, sound detectors, room entry and exit detectors, baby monitors, ultrasonic motion sensors and wireless security cameras. Other types of fixed wireless sensors 120 can report occupancy based on user interaction such as a button push or breaking an electrical contact, for example wireless window sensors, door sensors, door locks and a security system keypad.” Par. 0105: “The mobile device location estimator 420 can be software running on a processor with an arithmetic logic unit to calculate estimated device locations, the weight generator and proximity estimators can be fixed algorithms or machine learning algorithms running on a processor or a neural network tree within a microchip. Historical user profiles 455 and location models 412 can be stored in local memories or stored on a remote server.” Par. 0122: “Each correlation matrix 910 can be weighted by the corresponding profile weighting 920a and 920b (e.g. each element of each matrix can be multiplied by the profile weighting). The weighted correlation matrices can be combined a combiner 940. The combiner can be software or a circuit operable to combine a plurality of weighted aspects of historical profiles.” Example of operations performed by the combiner can include summation or identification of a highly weighted region of the building. The combiner 940 can produce an occupancy estimate for one or more regions of the building. In one aspect the combiner can generate occupancy estimates for a time in the near future (e.g. 1-10 seconds later or several minutes later). In this way the profile weigher 470 can generate an estimate of future occupancy, based in part on knowledge of the occupant's identity and provide this future occupancy estimate to the third device selector 434.” Par. 0035: “The disclosed system provides improved user experience through reduced latency. One of the challenges with building automation systems is the time delay between sensing a person and activating home automation devices (e.g. the time lag between entering a room and automated lighting activation). The disclosed technology reduces latency by anticipating a user's future location. In this way lights and music can dynamically adapt to the users future location and be ready before their arrival. The technology provides means to estimate a user's future location or behavior based one generating one or more estimates of their identity and weighting aspects of one or more historical user profiles.”  See also Par. 0034, 0036, 0053, 0097, 0098, and 0107.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the building monitoring system that uses a control device 100 and processing circuit where the control unit communicates with sensors and to control an operating mode of the building when below or above a threshold such as controlling the airflow as in Ribbich with providing control instructions to a monitored site management system as in Gwaltney with sensors that are embedded in the structure or building or the concrete of the building and are able to provide sensing to an interrogator for a long term time range for the life of the structure where the sensors are permanently embedded in the structure such as the concrete; wherein the system uses a mobile interrogator to gather the data from the sensors as in Watters with having multiple base units (edge devices) that gathers data from sensors and communicates the data to a server which analyzes the data; wherein the server sends control rules or algorithm to the building management edge devices as in Kang with fixed sensors that couple to a processor/controller and produce occupancy estimates for regions of a building and predict and anticipate occupancy patterns and schedules and then control building operations appropriately as in O’Keeffe in order to intelligently and efficiently control building devices and improve occupancy estimates. (Par. 0020) 

Regarding claim 57,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 1 which claim 57 depends. Ribbich also teaches the portion of wherein the operation information includes a combination of information regarding mechanical and electrical equipment of the monitored site constructed and arranged to receive the control instructions from the controller, information available from software-based calendars of occupants of the monitored site, and information from a security system of the site.  (Par. 0186: “Referring now to FIGS. 21A-21B, a flow diagram 4300 and flowchart 4350 illustrating a control process which may be performed by occupancy predictor 3112 and/or equipment controller 3120 are shown, according to some embodiments. User control device 100 may receive calendar information 4304 from a user's personal calendar 4302 (step 4352). The calendar information may indicate an occupancy schedule for a controlled home or other building. User control device 100 may identify a prolonged period of no occupancy based on the calendar information.” Par. 0193: “Security subsystem 4838 may include occupancy sensors, video surveillance cameras, digital video recorders, video processing servers, intrusion detection devices, access control devices and servers, or other security-related devices.”  See also Par. 0124, 0194, 0239, and 0240.) 

New claims 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Ribbich in view of Gwaltney in further view of Watters in further view of Kang in further view of Allen et al. (US Patent No. 10,713,726), herein “Allen.” 

Regarding claim 58,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 1 which claim 58 depends. They do not teach that the server creates a graphical report from sensor information.  However, Allen does teach the software platform generates data including events of the monitored site condition for a graphical report from the sensor information, the operation information, and the predetermined monitored site parameters. (Col. 75, lines 21 – 59: “at 2646, dwelling analyzer 2212 preferably provides a notification indicating a status of the dwelling improvement project based on captured informatics sensor data. It is to be appreciated that dwelling analyzer 2212 may be configured to electronically deliver all notifications. The notification can be anything that advises a policy holder, device, or computer system of the current status of the dwelling improvement project, including but not limited to, a display of text on a local display screen, a message in an email sent to a local or remote computer, a text message, a communication to a remote computer system. It is to be also understood and appreciated that dwelling analyzer 2212 may be configured and operational to integrate with policy holder's communicative computing devices (e.g., smart phones (via an app), computers, tablets, smart TV's, vehicle communication systems, kitchen communication systems, etc.) for sending such notifications regarding dwelling repairs/modifications. In an embodiment of the present disclosure, if dwelling analyzer 2212 determines that performed repairs do not comply with the requirements (step 2638, no branch), the generated notification may indicate that one or more requirements has not been satisfied by the repairs. If dwelling analyzer 2212 detects any issues/damage that may have been caused by the performed repairs/modifications (step 2642, no branch), the generated notification may identify the detected problems and may further indicate whether suggested repairs are covered by the insurance policy associated with the dwelling 2200. If at step 2644 (yes branch) dwelling analyzer 2212 determines that the improvement project has been completed, the notification generated at 2646 may include a status indicative of the successful completion of the project. In various embodiments, the notification generated by dwelling analyzer 2212 may include one or more images of one or more portions of the dwelling 2200. As described above, the information collected by the dwelling analyzer 2212 can determine whether the repairs to the dwelling 2200 were made and can determine if recoverable depreciation in a claim for a covered loss can be provided to the insured.”  See also Col. 25, lines 7 – 19; Col. 55, lines 25 – 49 and Col. 39, lines 35 – 47.  See also Col. 59, lines 3 – 20 that teaches the history and pattern of data may be measured and displayed.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the building monitoring system that uses a control device 100 and processing circuit where the control unit communicates with sensors and to control an operating mode of the building when below or above a threshold such as controlling the airflow as in Ribbich with providing control instructions to a monitored site management system as in Gwaltney with sensors that are embedded in the structure or building or the concrete of the building and are able to provide sensing to an interrogator for a long term time range for the life of the structure where the sensors are permanently embedded in the structure such as the concrete; wherein the system uses a mobile interrogator to gather the data from the sensors as in Watters with having multiple base units (edge devices) that gathers data from sensors and communicates the data to a server which analyzes the data; wherein the server sends control rules or algorithm to the building management edge devices as in Kang with server that has an appliance analyzer and a data analyzer that analyzes data from the dwelling computer device (2006) and displays the data to a customer as in Allen in order to understand and reflect the nature of building data from a smart house. (Col. 1, lines 38 – 43)

Regarding claim 59,
Ribbich, Gwaltney, Watters, and Kang teach the limitations of claim 1 which claim 59 depends. They do not teach that the server creates a graphical report from sensor information.  However, Allen does teach providing historical data and then an associated prediction.  However, Allen does teach the software platform receives historical data for the analytics operation to perform an event prediction operation regarding a condition of the apparatus at the monitored site. (Col. 66, lines 27 – 42: “…once policy analyzer 2216 identifies all perils covered by the insurance policy, it preferably evaluates levels of exposure for each peril based on observed and/or historical data provided by the dwelling analyzer 2212. As an illustrative example, policy analyzer 2216 may determine estimated likelihood that a specified peril (e.g., a tornado) may occur in a specified geographical zone to cause a specified degree of damage (e.g., 10 million), based on environmental conditions analyzed by the dwelling analyzer 2212. In an embodiment of the present disclosure, policy analyzer 2216 may perform evaluation of the probable maximum loss (“PML”) corresponding to the dwelling 2200. Determining the PML for a property is conventionally treated as an evaluation of the costs likely to be incurred in response to a particular loss event.”) 


Response to Arguments
Applicant’s arguments with respect to all claims have been considered and Examiner is persuaded that the previous references do not teach the amended claims in this request for continued examination application.  The new references of Kang and Allen teach the amendment independent claims and the new claims as rejected herein. Allen may also teach many or all elements of the independent claims 1 and 54. This action is a non-final action. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Klein (US Patent No. 10,565,786) may also teach some of the amendment elements and might replace or support Watters.  Klein teaches fixed sensors that provide security (column 3) and also teaches that the sensors may be permanent (Col. 8, line 55).  Klein also teaches that the space of collected data may be a space in a building (Col. 3, lines 22 – 36). 

Allen et al. (US Patent No. 10,713,726) may also teach the amendment elements of claims 1 and 54 where a server 2012 communicates with one or more computer devices 2006 (see Col. 53, lines 14 – 23) that communicates with a number of sensors wherein the server analyzes the data and provides data back to the computer devices. (Col. 53, lines 35 – 54 and Col. 75, lines 21 – 59; figures 11, 13, and 15. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        






    
        
            
    

    
        1 Specification paragraph 0008 states that taking action responsive to the information gathered is in part give an alarm or active an intercom.  And Gwaltney teaches this aspect. Watters also teaches this element as cited below.